Citation Nr: 0206609	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  01-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 1, 1999 
for the award of service connection for sinusitis (previously 
claimed as a throat condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2001 decision that awarded 
service connection and assigned a 10 percent rating for 
sinusitis (previously claimed as a throat condition), 
effective July 1, 1999.  The veteran filed a notice of 
disagreement (NOD) with the assigned effective date in 
February 2001.  A Statement of the Case (SOC) was issued in 
March 2001.  The veteran's substantive appeal, dated and 
received in May 2001, reflects his request for a hearing 
before a member of the Board.  

In August 2001, the Board remanded the case to the RO for the 
requested hearing; however, in statements dated later in 
August 2001, the veteran and his representative expressed the 
veteran's preference for a hearing before a Decision Review 
Officer rather than a member of the Board.  The veteran 
appeared and testified at a hearing before a Decision Review 
Officer at the RO in November 2001; a copy of the transcript 
of the hearing is of record.  Following the hearing, a 
Supplemental Statement of the Case (SSOC), continuing the 
denial of the earlier effective date claim, was issued in 
December 2001. 

The question of entitlement to an earlier effective date for 
the assignment of separate ratings for a bilateral knee 
disability, which the Board finds has been placed in 
appellate status, is addressed in the remand following the 
decision.  


FINDINGS OF FACT


1.  The veteran filed a claim for a "throat condition" in 
November 1992 (within one year of his discharge from 
service).  

2.  In a June 1996 decision, the RO denied the claim for 
service connection for a throat condition.  Although notified 
of that denial later in June 1996, the veteran did not 
initiate an appeal of the denial.  

3.  The veteran's application to reopen his claim for of 
service connection for a throat condition was received on 
July 1, 1999.  

4.  In February 2001, the RO granted service connection for 
sinusitis, effective July 1, 1999, the date of receipt of the 
application to reopen the claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 1999, 
for an award of service connection for sinusitis (previously 
claimed as a throat condition) have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Although the RO has not explicitly considered the claim on 
appeal in light of the change in law and implementing 
regulations, the Board finds that the requirements of the new 
legal authority have, essentially, been satisfied.  In this 
regard, the Board notes that the veteran has been afforded 
the opportunity to testify, in his own behalf, at a hearing 
before a Decision Review Officer in November 2001.  Moreover, 
by virtue of various documents prepared by the RO in 
connection with the appeal, to specifically include the March 
2001 SOC and the December 2001 SSOC, the veteran and his 
representative have been advised of the applicable laws and 
regulations and basis for the denial, and, hence, have been 
given notice of the information and evidence needed to 
substantiate the claim.  Furthermore, VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim, to include securing VA 
treatment records.  In fact, it appears that all evidence 
identified by the veteran as relative to this claim has been 
obtained and associated with the claims file.  In this 
regard, the Board notes that in a February 2002 statement and 
May 2002 brief, the veteran's representative did not allege 
that there was any additional evidence, and did not argue 
that the development of the case was insufficient.   

Under these circumstances, the Board determines that a remand 
to the RO for explicit consideration of the VCAA is 
unnecessary, and that the veteran is not prejudiced by the 
Board's consideration of the claim at this juncture.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  The claim is 
ready to be considered on the merits.

The facts of this case are simple and undisputed.  The 
veteran's DD Form 214 reflects a discharge date of February 
3, 1992, and the service medical records reflect various 
complaints and treatment related to the throat and sinuses.  
In February 1992, the veteran filed a claim alleging 
entitlement to service connection for a knee injury, foot 
injury, ring finger, and ankle.  A rating decision denying 
that claim was issued in May 1992.  Notification of the 
decision, including information concerning the veteran's 
appellate rights, was mailed in June 1992.  

On November 27, 1992, VA received the veteran's claim to 
"reopen," in which a throat condition was identified as the 
condition for which service connection was then sought.  By 
rating action of June 1996, the RO determined that the claim 
for an "unspecified throat condition" was not well 
grounded.   Notification of the decision, including 
information concerning the veteran's appellate rights, was 
mailed later in June 1996.  However, the veteran did not 
appeal the denial of the claim.  

In December 1998, the RO received VA treatment records dated 
from December 1992 to November 1998 in connection with an 
increased rating claim for a service-connected bilateral knee 
disability.  The records reflect the diagnosis and treatment 
of sinusitis in 1994.  

On July 1, 1999, VA received a letter from the veteran's 
representative forwarding the veteran's written statement of 
June 28, 1999 that included his intent to "initiate a claim 
for a throat condition."  By rating action of April 2000, 
the claim was denied as not well grounded.  The RO sent the 
veteran a letter notifying him of the denial, and providing 
information concerning his appellate rights, in April 2000.  
On August 28, 2000 (within one year of the notification of 
the denial), the veteran filed an "application to reopen" 
his claim for sinuses.  He indicated that the matter had 
previously been considered as a claim for a throat condition. 

In December 2000, the veteran underwent VA examination; in 
the report of that examination, the physician noted that the 
veteran's current complaints included sinus problems, "which 
started in 1985" and had "gotten worse since he went to 
Saudi Arabia."  In a February 2001 rating decision, the RO 
pointed out that there was no record of continuous sinus 
symptoms in or since service.  However, in view of the 
physician's apparent assumption that there was a relationship 
between sinus symptoms and Persian Gulf War service, the RO, 
with resolution of reasonable doubt in the veteran's favor, 
granted service connection and assigned a 10 percent 
evaluation for sinusitis (previously claimed as a throat 
condition), effective July 1, 1999.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b) (West 1991); 
38 C.F.R. § 3.400(b) (2001).

Furthermore, under 38 C.F.R. § 3.400(r), the effective date 
of an award pursuant to a reopened claim (under sections 
3.156 and 3.157, among others) is the date of receipt of 
claim or date entitlement arose, whichever is later.

The veteran contends that the effective date of the award of 
service connection for a sinus condition (formerly claimed as 
a throat condition) should be the date of the filing of his 
initial claim for service connection for a throat condition 
in November 1992.  While the Board notes that this claim was, 
in fact, filed within one year of the veteran's February 1992 
discharge, that claim could not, at the time of the February 
2001 grant of service connection, form the basis for a grant 
of service connection.  As indicated above, the veteran did 
not initiate an appeal within one year of the June 1996 
notification of the denial of the claim of the claim 
initially filed in November 1992; hence, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  As that claim was finally 
resolved, it could not and cannot provide a basis for a grant 
of service connection for a throat condition. 

Also as indicated above, the veteran's petition to reopen his 
claim for service connection for a throat condition, 
ultimately granted in February 2001, was filed on July 1, 
1999.  Significantly, at the time of the February 2001 grant 
of service connection, there was no pending claim filed prior 
to July 1, 1999 (to include the November 1992 claim, 
discussed above) pursuant to which service connection could 
have been granted.  While VA treatment records added to the 
claims file in 1998 reflect the treatment of sinusitis in 
1994, no claim for service connection was then pending, and 
there was not then and has since been no indication or 
allegation by the appellant or his representative that those 
records, received in connection with the claim involving the 
bilateral knee disability, then represented a petition to 
reopen the claim for service connection for the previously 
denied throat condition.  In fact, it was not until the 
veteran's August 2000 correspondence that he clearly 
indicated that he would like his previously claimed throat 
condition to be considered a sinus condition, and not until 
the December 2000 examination report (in which the examiner 
assumed that there was a relationship between current 
sinusitis and the veteran's service) that the record 
presented a plausible basis for a grant of service connection 
for sinusitis.  The Board also emphasizes that the provisions 
of 38 C.F.R. § 3.400(r), the governing regulatory authority 
for reopened claims for service connection, directs that the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  As service connection for sinusitis (previously 
claimed as a throat condition) ultimately was awarded 
pursuant to the July 1, 1999 petition to reopen the claim for 
service connection for a throat condition, July 1, 1999 is 
the earliest possible effective date for the award of service 
connection for sinusitis.  See 38 C.F.R. § 3.400(r).

Accordingly, the Board determines that, consistent with the 
facts of the case and pursuant to the applicable legal 
authority, July 1, 1999 is the correct effective date for the 
award of service connection for sinusitis.  Thus, the claim 
for an earlier effective date must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date earlier than July 1, 1999, for the award of 
service connection for sinusitis (previously claimed as a 
throat condition) is denied. 

 
REMAND

The Board also points out that, in a May 1992 rating 
decision, the RO granted service connection and assigned a 
single 10 percent rating for degenerative joint disease of 
both knees.  In a May 1999 rating decision, the RO assigned 
separate 10 percent evaluations each for service-connected 
left and right knee disability, effective from September 
1998.  In July 1999, the veteran, through his representative, 
filed a written NOD dated in June 1999, that expressed 
disagreement with the ratings and the effective date 
assigned.  This correspondence constitutes a timely filed 
NOD.  See 38 C.F.R. § 20.302 (2001).  Although an SOC was 
issued in January 2000, it addressed only the question of 
higher evaluation for knee disability (for which the veteran 
did not perfect an appeal).  No SOC has been issued on the 
question of the assigned effective date for the separate 10 
percent ratings for knee disability.  As such, the RO must 
issue a statement of the case on the issue, and a remand is 
required for this purpose.  See 38 C.F.R. § 19.26 (2001); 
Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must issue to the veteran and 
his representative an SOC addressing the 
issue of entitlement to an earlier 
effective date for the assignment of 
separate ratings for service-connected 
right and left knee disabilities.  Along 
with the SOC, the RO must furnish to the 
veteran and his representative a VA Form 
9 (Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to that issue.  

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the claim for service 
connection for an earlier effective date 
for the assignment of separate 
evaluations for knee disabilities may be 
obtained only if a timely appeal as to 
that issue is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

